DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 05/05/2022 to the claims have been considered by the Examiner. Claims 3, 6-10,13 and 19 have been or remain cancelled. New claims 20-25 have been added.
Thus, claims 1-2, 4-5, 11-12, 14-18 and 20-25 are further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/05/2022, with respect to the Claims and Drawings have been fully considered and are persuasive.  The objections of the Claims and Drawings have been withdrawn. 
Applicant’s arguments, see Remarks, filed 05/05/2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. The 112b rejections of the claims have been fully considered and persuasive.
Applicant’s arguments with respect to claim(s) 1 and 11 (and their dependents) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner utilizes Gale again in the amended prior art claim rejections of claim set 11’s dependents as discussed in the action below, but specifically relies on the teaching of the shape and associated structures of the crosspieces of Gale- not the functional abilities of the device which the Applicant argues.
No specific arguments have been presented against new claims 20-25, thus the prior art used in previous actions have been similarly applied to the limitations of the new claims as the new claims are directed to an embodiment of the invention having “a pivot point” or does not include the limitations of being permanently affixed by “a weld” as recited in claim sets 1 and 11 as these claim sets are understood to be read as two different embodiments or inventions because they do not function the same (see Interview Summary attached for additional discussion of the embodiments and their examination).
Claim Objections
Claims 11, 14-17 and 20-25 are objected to because of the following informalities:  
Claims 14-17, 20-25: 
all instances of “first crosspiece” should read as “Z-shaped first crosspiece”  
all instances of “second crosspiece” should read as “Z-shaped second crosspiece”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 25 recite the limitation "the pivot point" in the body of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton (US 20110023920 A1) in view of Liles (US 20150328079 A1).
Regarding claim 1, Bolton discloses a spinal decompression device (Abstract, Figure 1- walker, [0018]- discusses that the walker may be height adjustable, wherein 3when adjusted to the appropriate height it may act as a device to decompress the spine) comprising:
a. a first crosspiece having a top and bottom (see annotated Figure 1- indicated first crosspiece with indicated top and bottom);
b. a second crosspiece having a top and bottom (see annotated Figure 1- indicated first crosspiece with indicated top and bottom), the second crosspiece permanently fixed to the first crosspiece so that the crosspieces cannot rotate towards or away from each other (annotated Figure 1- indicated crosspieces are shown to be permanently fixed to each other via front leg 4), and
c. a first arm (upper brace 7 with gripping surface 2) connected to the first crosspiece (upper brace 7 is shown to be connected to indicated first crosspiece) and a second arm (the other of upper brace 7 with gripping surface 2) connected to the second crosspiece (other of upper brace 7 is shown to be connected to indicated second crosspiece); wherein:
d. the bottoms of the first crosspiece and second crosspieces rest on the ground (annotated Figure 1- indicated bottoms of each crosspiece are shown to rest on the ground via wheels 10); and
e. the first and second arms (each upper brace 7 with gripping surface 2) are each configured to receive a user’s armpit (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Bolton which is capable of being used as claimed if one so desires to do so, the device is discussed to be vertically adjustable [0018] and also discusses adjustment of the placement of gripping surfaces 2 on upper brace 7 [0019], thus allowing specific positioning of the device to the height and placement of the gripping surface 2 such that the user’s armpits could rest on the upper brace 7; see MPEP 2114 for intended use).

    PNG
    media_image1.png
    474
    617
    media_image1.png
    Greyscale

	Bolton does not specifically disclose wherein the second crosspiece is permanently fixed to the first crosspiece specifically by a weld. Liles teaches an analogous device (Abstract, Title, Figure 1- walker 10) wherein an analogous second crosspiece (Figure 9- either of legs 20) is permanently fixed to an analogous second crosspiece (Figure 9- cross member 30) by a weld ([0054]- “In one embodiment, the cross member 30 may be welded at each end, to secure it to the first and second front legs.”, wherein it is understood that welding allows for permanent fixation of the member to either of the legs), providing additional securement and suggests permanent fixation of the rigid crosspieces to each other which is understood to create a stronger structure (Liles- [0054]). Bolton and Liles are analogous because the teach user support devices- specifically walkers- capable of being adjusted such that they decompress the spine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second crosspiece of Bolton to be specifically permanently fixed to teach other by weld as taught by Liles as specifically welding the crosspieces to each other provides additional securement and suggests permanent fixation of the rigid crosspieces to each other to create a stronger structure (Liles- [0054]).
Regarding claim 2, Bolton as modified by Liles teaches the invention as applied to claim 1 above. Bolton further discloses wherein the first and second arms (upper braces 7 with gripping parts 2) are configured at a height above the ground such that, when the arms are snug in the user’s armpits, the user can touch his feet to the ground to control how much of his body weight is supported by the first and second arm (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Bolton which is capable of being used as claimed if one so desires to do so, the device is discussed to be vertically adjustable [0018] and also discusses adjustment of the placement of gripping surfaces 2 on upper brace 7 [0019], thus allowing specific positioning of the device to the height and placement of the gripping surface 2 such that the user’s armpits could rest on the upper brace 7; see MPEP 2114 for intended use).
Regarding claim 4, Bolton as modified by Liles teaches the invention as applied to claim 1 above. Bolton as modified by Liles further teaches a width retention mechanism between the first and second crosspieces (two side lower braces 3 of each indicated crosspiece is attached  to two side upper 7 braces wherein the upper braces 7 act as a width retension mechanism, [0013-0014]; see claim 1 discussion above- welding as taught by Liles is also interpreted to be a width retention mechanism when applied to the crosspieces of Bolton as taught above as the applied welding permanently retains the width between the crosspieces).
Regarding claim 5, Bolton as modified by Liles teaches the invention as applied to claim 1 above. Bolton further discloses further comprising one or more first wheels (wheel 10) attached to the bottom of the first crosspiece (annotated Figure 1- bottom of indicated first crosspiece has wheel 10) and one or more second wheels (the other wheel 10) attached to the bottom of the second crosspiece (annotated Figure 1- bottom of indicated second crosspieces has an additional wheel 10).
Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buschbacher (US 5402587 A) in view of Liles (US 20150328079 A1), in further view of Fitzwater (US 10391018 B1).
Regarding claim 11, Buschbacher discloses a spinal decompression device (hinged walker assembly, title, abstract, Fig 1) comprising:
                a.    a Z-shaped first crosspiece (first side rail assembly 12 comprising leg 27, see annotated Fig 1 for “z-shape”, col 3 lines 11-21 and 29-68, col 4 lines 19-21) having a top, a middle and a bottom portion (leg 27 has a “top portion”, “middle portion”, and “bottom portion” as shown in annotated Fig 1 below, col 3 lines 11-21 and 29-68, col 4 lines 19-21);
                b.    a Z-shaped second crosspiece (second side rail assembly 14 comprising leg 28, see annotated Fig 1 for “z-shape”, col 3 lines 11-21 and 29-68, col 4 lines 19-21) having a top, a middle and a bottom portion (leg 29 has a “top portion”, “middle portion”, and “bottom portion” as shown in annotated Fig 1 below, col 3 lines 11-21 and 29-68, col 4 lines 19-21);
                c.    wherein the middle portion of the first crosspiece (the “middle portion” of leg 27 of first side rail assembly 12 is shown in annotated Fig 1 below) and the middle portion of the second crosspiece (the “middle portion” of leg 28 of second side rail assembly 14 is shown in annotated Fig 1 below) are permanently fixed together so that crosspieces cannot move relative to each other (“middle portion” of leg 27 of first side rail assembly 12 is permanently attached by connecting rail 25 to the “middle portion” of leg 28 of second side rail assembly 14, as they are permanently attached together they will not be able to rotate towards or away from each other, Fig 1, col 3 lines 11-25);
                d.    a first arm extending horizontally from the top portion of the first crosspiece (first side rail assembly 12 has first gripping rail 16 which extends horizontally from the “top portion” of the leg 27 of first side rail assembly 12, Fig 1, col 3 lines 11-21);
                e.    a second arm extending horizontally from the top portion of the second crosspiece (second side rail assembly 14 has second gripping rail 18 extending horizontally from the “top portion” of the leg 28 of second side rail assembly 14, Fig 1, col 3 lines 11-21);
                h.    a first foot extending from the bottom portion of the first crosspiece (height adjustable leg caps 30 are attached and extend from the “bottom portion” of leg 27 of the first side rail assembly 12, see annotated Fig 1 below, col 3 lines 29-33 and 50-54, col 4 lines 19-27); and
                i.    a second foot extending from the bottom portion of the second crosspiece (height adjustable leg caps 30 are attached and extend from the “bottom portion” of leg 28 of the second side rail assembly 14, see annotated Fig 1 below, col 3 lines 29-33 and 50-54, col 4 lines 19-27).

    PNG
    media_image2.png
    592
    711
    media_image2.png
    Greyscale

	Buschbacher does not disclose wherein the middle portion of the first crosspiece and the middle portion of the second crosspiece are specifically permanently fixed together by a weld. Liles teaches an analogous device (Abstract, Title, Figure 1- walker 10) wherein an analogous second crosspiece (Figure 9- either of legs 20) is permanently fixed to an analogous second crosspiece (Figure 9- cross member 30) by weld ([0054]- “In one embodiment, the cross member 30 may be welded at each end, to secure it to the first and second front legs.”, wherein it is understood that welding allows for permanent fixation of the member to either of the legs), providing additional securement and suggests permanent fixation of the rigid crosspieces to each other which is understood to create a stronger structure (Liles- [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the middle portions of the first and second crosspieces of Buschbacher to be specifically permanently fixed to teach other by weld as taught by Liles because specifically welding the crosspieces to each other provides additional securement and suggests permanent fixation of the rigid crosspieces to each other to create a stronger structure (Liles- [0054]).
	Buschbacher as modified Liles does not teach a first arm pad connected to the first arm and a second arm pad connected to the second arm. Fitzwater teaches an analogous device (Abstract, Title, Figure 1- walker 100) wherein a first arm pad (Figure 1- armpit cushion assembly 103A) is connected to the analogous first arm (Figure 1- frame of walker 100 attached below the armpit cushion assembly 103A) and a second arm pad (Figure 1- armpit cushion assembly 103B) is connected to the analogous second arm (Figure 1- frame of walker 100 attached below armpit cushion assembly 103B) thus providing comfort, function and a soft interface for the user’s arm such that blood circulation is not interfered with when the device is in use (Fitzwater- [Col 5, lines 10-20]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second arms as taught by Buschbacher to include a first arm pad connected to the first arm and a second arm pad connected to the second arm as taught by Fitzwater in order to provide functionality, comfort, and a soft interface to the user’s arms when using the device (Fitzwater- [Col 5, lines 10-20]).
	Regarding claim 12, Buschbacher as modified by Liles and Fitzwater teaches the invention of claim 11 as discussed above. Buschbacher further discloses wherein the first and second arms are configured at a height above the ground such that, when the arms are snug in a user’s armpits, the user can touch his feet to the ground to control how much of his body weight is supported by the first and second arms (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Buschbacher which is capable of being used as claimed if one so desires to do so, the arms (portions of rain assemblies 12,14 having gripping rails 16,18) are located at the top ends of both the rail assemblies 12,14 and wherein the device height adjustable via the use of height adjustable leg caps 30 thus allowing the height of the device to be raised, as such the device could be raised such that a user’s armpits could rest on the indicated arms allowing the user to touch his feet to the ground to control how much of his body weight is supported by the assemblies 12, 14, [Col 4, lines 24-26]).
	Regarding claim 17, Buschbacher as modified by Liles and Fitzwater teaches the invention of claim 11 as discussed above. Buschbacher further discloses a width retention mechanism between the first and second crosspieces (connecting rails 24,25 act as width retention mechanism as it permanently attaches rail assembles 12, 14 to teach other, [Col 3, lines 16-25]).
Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buschbacher (US 5402587 A) in view of Liles (US 20150328079 A1) and Fitzwater (US 10391018 B1), in further view of Gale (US 20070163633 A1).
Regarding claim 14, Buschbacher as modified by Liles and Fitzwater teaches the invention of claim 11 as discussed above. 
Buschbacher as modified by Liles and Fitzwater does not teach wherein: a. the top portion of the first crosspiece comprises a vertical leg and a diagonal leg; b. the top portion of the second crosspiece comprises a vertical leg and a diagonal leg; c. the middle portion of the first crosspiece comprises a vertical leg and a diagonal leg; d. the middle portion of the second crosspiece comprises a vertical leg and a diagonal leg; e. the bottom portion of the first crosspiece comprises a vertical leg and a horizontal foot; and f. the bottom portion of the second crosspiece comprises a vertical leg and a horizontal foot. Gale teaches an analogous device (apparatus 10, Abstract) having analogous Z- shaped crosspieces (first and second cross braces 510, 560) having an analogous top portion, middle portion, and bottom portion (see annotated Figure 13 below- indicated top, middle, and bottom portions are indicated of each brace 510,560) of each crosspiece wherein a.    the top portion of the first crosspiece (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 below, p. [0099-0101, 0086]) comprises a vertical leg (upper end 512 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 512 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 511 of first cross brace 510 is curved and therefore when the apparatus is opened or closed the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	b.    the top portion of the second crosspiece (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 below, p. [0099-0101, 0086]) comprises a vertical leg (upper end 562 of second cross brace 560 is vertical as it extends in an upward vertical direction, such that the top of the upper end 562 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 562 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 561 of second cross brace 560 is curved and therefore when the apparatus is opened the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	c.    the middle portion of the first crosspiece (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 519 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 519 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 519 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 514 of first cross brace 510 extends diagonally, see annotated Fig 13 below, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]);
	d.    the middle portion of the second crosspiece (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 569 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 569 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 569 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 564 of second cross brace 560 extends diagonally, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	e.    the bottom portion of the first crosspiece (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, p. [0099-0101, 0086]) comprises a vertical leg (lower end 516 of first front brace 510  is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 516 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 517 of first front brace 510 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13 p. [0086, 0099-0101]); and
	f.    the bottom portion of the second crosspiece (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, p. [0099-0101, 0086]) comprises a vertical leg (lower end 566 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower end 566 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 566 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 567 of second front brace 560 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13, p. [0086, 0099-0101]), providing for a shape of the crosspieces which allow for the formation of subassemblies (Gale- [0011]), suggesting a more user-friendly shape of the walker for the user to be in an upright position (Gale- [0005]).

    PNG
    media_image3.png
    727
    437
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    727
    437
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    742
    610
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the crosspieces of Buschbacher as modified by Liles and Fitzwater to have the specific shape and portions as claimed and taught by Gale, providing for a shape of the crosspieces which allow for the formation of subassemblies (Gale- [0011]), suggesting a more user-friendly shape of the walker for the user to be in an upright position (Gale- [0005]).
Regarding claim 15, Buschbacher as modified by Liles, Fitzwater, and Gale teaches the device of claim 14 as discussed above. Buschbacher as modified by Liles, Fitzwater, and Gale further teaches the 
a.	diagonal leg of the top portion of the first crosspiece is mated to the diagonal leg of the middle portion of the first crosspiece (Gale- upper bend 511 of first cross brace 510 is connected to central pivot connection region 514 of first cross brace 510, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); and 
b.	the diagonal leg of the top portion of the second crosspiece is mated to the diagonal leg of the middle portion of the second crosspiece (Gale- upper bend 561 of second cross brace 560 is connected to central pivot connection region 564 of second cross brace 560, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]).
As modified, Buschbacher as modified by Liles, Fitzwater, and Gale does not teach the mentioned structures to be movable relative to each other; such that moving both the diagonal leg of the top portion of the first crosspiece and the diagonal leg of the top portion of the second crosspiece causes the distance between the first arm and the second arm to increase. Fitzwater specifically teaches an analogous device (Abstract, Figure 1- walker 100) wherein a top portion (Figure 1- upper support 107A) of a first crosspiece (Figure 1- upper support 107A coupled with lower receiver tube 106A forms a first crosspiece) is mated to and movable relative to a middle portion of the first crosspiece (Figure 1- upper support 107A is shown to be mated to an upper portion of the lower received tube 106A wherein internal locking pins 199A area of the lower tube 106A is understood to be a middle portion of the indicated crosspiece, [Col 6, lines 43-50]- “Each of the four upper supports, 107A-D, is inserted into and slidably engaged with a respective lower support tube, 106A-D. Each of the internal locking pins, 199A-H, are engaged in a respective lower support tube, 106A-D, and operate to lock the respective slidably engaged upper support 107A-D at a selectable elevation above the walking surface, 104, for a particular user's height and each of the adjustable side brace support members) and wherein the top portion (Figure 1- upper support 107C) of a second crosspiece (Figure 1- upper support 107C coupled with lower receiver tube 106C forms a second crosspiece) is mated to and movable relative to a middle portion of the of the second crosspiece (Figure 1- upper support 107C is shown to be mated to an upper portion of the lower received tube 106A wherein internal locking pins 199C [not labeled] area of the lower tube 106C is understood to be a middle portion of the indicated crosspiece, [Col 6, lines 43-50]), providing selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]). A person of ordinary skill would recognize that the specific indicated diagonal legs of the top portions of both first and second crosspieces and the indicated diagonal leg of each respective middle portions taught by the specific modification of Buschbacher to the shape of Gale may be movable or slidably connected in a similar manner as the crosspiece portions of Fitzwater as taught, wherein slidably moving the diagonal portions upwards would cause the distance between the arms to increase as the indicated diagonal portions are already positioned to be extending away from each other. Thus, the claim limitations are met as discussed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagonal leg of the top portion of the first piece relative to the diagonal leg of the middle portion of the first crosspiece and the diagonal leg of the top portion of the second crosspiece relative to the diagonal leg of the middle portion of the second crosspiece as indicated by the device of Buschbacher as modified by Liles, Fitzwater, and Gale to be slidably mated and movable as taught specifically by Fitzwater such that moving both the diagonal leg of the top portion of the first crosspiece and diagonal leg of the top portion of the second crosspiece of the modified by device would result in an increase in the distance between the arms as instantly claimed and discussed above. Having specific slidably movable relative portions of a crosspiece allows selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]).
Regarding claim 16, Buschbacher as modified by Liles, Fitzwater, and Gale teaches the device of claim 14 as discussed above. Buschbacher as modified b Liles, Fitzwater, and Gale further teaches the:
a.  the vertical leg of the middle portion of the first crosspiece is mated relative to the vertical leg of the bottom portion of the first crosspiece (Gale- lower bend 519 of first cross brace 510 is connected to lower end 516 of first cross brace 510, see annotated Fig 13 in claim 14 above, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]), a distance between the first arm ground (inherent distance between handlebar assembly 730 and the ground);
b.  the vertical leg of the middle portion of the second crosspiece is mated relative to the vertical leg of the bottom portion of the second crosspiece (Gale-lower bend 569 of second cross brace 560 is connected to lower end 566 of second cross brace 560, see annotated Fig 13 in claim 14 above, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]), a distance between the second arm and the ground (inherent distance between handlebar assembly 780 and the ground).
As modified, Buschbacher as modified by Liles, Fitzwater, and Gale does not teach the mentioned structures to be movable relative to each other as instantly claimed, such that moving the vertical leg of the bottom portion of the first crosspiece increases the distance between the first arm and the ground and also such that moving the vertical leg of the bottom portion of the second crosspiece increases the distance between the second arm and the ground. Fitzwater specifically teaches an analogous device (Abstract, Figure 1- walker 100) wherein portions (Figure 1- upper support 107A and lower receiver tube 106A) of a first crosspiece (Figure 1- upper support 107A coupled with lower receiver tube 106A forms a first crosspiece) is mated to and movable relative to each other (Figure 1- upper support 107A is shown to be mated to an upper portion of the lower received tube 106A, [Col 6, lines 43-50]- “Each of the four upper supports, 107A-D, is inserted into and slidably engaged with a respective lower support tube, 106A-D. Each of the internal locking pins, 199A-H, are engaged in a respective lower support tube, 106A-D, and operate to lock the respective slidably engaged upper support 107A-D at a selectable elevation above the walking surface, 104, for a particular user's height and each of the adjustable side brace support members) and wherein portions (Figure 1- upper support 107C and lower receiver tube 106C) of a second crosspiece ( Figure 1- upper support 107C coupled with lower receiver tube 106C forms a second crosspiece) is mated to and movable relative to a middle portion of the of the second crosspiece (Figure 1- upper support 107C is shown to be mated to an upper portion of the lower received tube 106A, [Col 6, lines 43-50]- discusses portions to be slidably mated), providing selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]). A person of ordinary skill would recognize that the specific indicated and instantly claimed vertical legs of the first and second crosspieces taught specifically by the combination of Buschbacher and Gale may be movable or slidably connected in a similar manner as the crosspiece portions of Fitzwater as taught, wherein slidably moving the vertical legs of the bottom portions of each respective crosspiece upwards would cause the distance between the indicated arms and ground to increase as the indicated vertical legs are already positioned to be extending away from each other and extends away relative to the ground. Thus, the claim limitations are met as discussed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective vertical legs of the middle and bottom portions of the first and second crosspieces of the device of Buschbacher as modified by Liles, Fitzwater, and Gale to be slidably mated and movable relative to each other as taught specifically by Fitzwater such that moving the vertical legs of each respective bottom portion of the crosspieces away from a pivot point of the specific device  as modified results in an increase in the instantly claimed distance between the relative arms and ground of each crosspiece as further discussed above. Having specific slidably movable relative portions of a crosspiece allows selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]).
Regarding claim 18, Buschbacher as modified by Liles and Fitzwater teaches the device of claim 11 as discussed above.
Buschbacher as modified by Liles and Fitzwater does not teach further comprising one or more wheels attached to the first foot and one or more wheels attached to the second foot. Gale teaches an analogous device (device 10, Abstract) wherein one or more first wheels attached to the bottom of the first crosspiece (wheel assembly 760 is attached to the “bottom portion” of the first front cross brace 510 via lower end 154 of second front support leg elongated member 152, Fig 2, p. [0135, 0086, 0093-0094, 0099-0101]) and one or more second wheels attached to the bottom of the second crosspiece (wheel assembly 710 is attached to the “bottom portion” of the second front cross brace 560 via lower end 104 of second front support leg elongated member 102, Fig 2, p. [0135, 0086, 0093-0094, 0099-0101]), providing the ability of movement of the device by being able to slide on the ground (Gale- [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom portions of each crosspieces as taught by Buschbacher as modified by Liles and Fitzwater to have one or more wheels as taught by Gale, providing the ability of movement of the device by being able to slide on the ground (Gale- [0024]).
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 20070163633 A1) in view of Fitzwater (US 10391018 B1).
Regarding claim 20, Gale discloses a spinal decompression device (highly collapsible ambulatory assistive walker apparatus 10, title, abstract) comprising:
a.    a Z-shaped first crosspiece (first front cross brace 510 is Z-shaped as shown by the solid line in annotated Figure 13 below, Figs 11, 13, 15, 8A, p. [0099-0101]) having a top (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]), a middle (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]) and a bottom portion (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A,  p. [0099-0101, 0086]);

    PNG
    media_image3.png
    727
    437
    media_image3.png
    Greyscale

b.    a Z-shaped second crosspiece (second front cross brace 560 is Z-shaped as shown by the dotted line in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101]) having a top (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]), a middle (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]) and a bottom portion (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]);

    PNG
    media_image4.png
    727
    437
    media_image4.png
    Greyscale

c.    a first arm extending horizontally from the top portion of the first crosspiece (handlebar assembly 730 extends horizontally from the “top portion” of the first cross brace 510 via first front support leg elongated member 102, Fig 2, p. [0099, 0136, 0086]);
d.    a second arm extending horizontally from the top portion of the second crosspiece (handlebar assembly 780 extends horizontally from the “top portion” of the second cross brace 560 via second front support leg elongated member 152, Fig 2, p. [0099, 0136, 0086]);
g.    a first foot extending from the bottom portion of the first crosspiece (lower end 154 of second front support leg elongate member 152 extends from the “bottom portion” of the first cross brace 510 via front coupling 163, Figs 2, 8A, 11, 13, p. [0071-0072, 0086, 0093-0094, 0099]); and
	h.    a second foot extending from the bottom portion of the second crosspiece (lower end 104 of second front support leg elongate member 102 extends from the “bottom portion” of the second cross brace 560 via front coupling 113, Figs 2, 8A, 11, 13, p. [0071-0072, 0086, 0093-0094, 0099]);
i.    the top portion of the first crosspiece (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (upper end 512 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 512 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 511 of first cross brace 510 is curved and therefore when the apparatus is opened or closed the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	j.    the top portion of the second crosspiece (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (upper end 562 of second cross brace 560 is vertical as it extends in an upward vertical direction, such that the top of the upper end 562 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 562 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 561 of second cross brace 560 is curved and therefore when the apparatus is opened the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	k.    the middle portion of the first crosspiece (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 519 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 519 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 519 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 514 of first cross brace 510 extends diagonally, see annotated Fig 13 below, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]);
	l.    the middle portion of the second crosspiece (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 569 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 569 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 569 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 564 of second cross brace 560 extends diagonally, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	m.    the bottom portion of the first crosspiece (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower end 516 of first front brace 510  is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 516 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 517 of first front brace 510 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13 p. [0086, 0099-0101]); and
	n.    the bottom portion of the second crosspiece (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower end 566 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower end 566 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 566 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 567 of second front brace 560 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13, p. [0086, 0099-0101]);
o.	the diagonal leg of the top portion of the first crosspiece cooperates with the diagonal leg of the middle portion of the first crosspiece (upper bend 511 of first cross brace 510 is connected to central pivot connection region 514 of first cross brace 510, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); and 
p.	the diagonal leg of the top portion of the second crosspiece cooperates with the diagonal leg of the middle portion of the second crosspiece (upper bend 561 of second cross brace 560 is connected to central pivot connection region 564 of second cross brace 560, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); a separation between the first arm and the second arm (inherent distance or separation between handlebar assemblies 730, 780). 


    PNG
    media_image5.png
    742
    610
    media_image5.png
    Greyscale

Gales does not disclose e. a first arm pad connected to the first arm; and f. a second arm pad connected to the second arm; the diagonal leg of the top portion specifically cooperated with the diagonal leg of the middle portion of each of the crosspieces such the separation between the arm of the first crosspiece from the arm of the second crosspiece is increased or decreased. Fitzwater teaches an analogous device (Abstract, Title, Figure 1- walker 100) wherein a first arm pad (Figure 1- armpit cushion assembly 103A) is connected to the analogous first arm (Figure 1- frame of walker 100 attached below the armpit cushion assembly 103A) and a second arm pad (Figure 1- armpit cushion assembly 103B) is connected to the analogous second arm (Figure 1- frame of walker 100 attached below armpit cushion assembly 103B) thus providing comfort, function and a soft interface for the user’s arm such that blood circulation is not interfered with when the device is in use (Fitzwater- [Col 5, lines 10-20]); a top portion (Figure 1- upper support 107A) of a first crosspiece (Figure 1- upper support 107A coupled with lower receiver tube 106A forms a first crosspiece) is cooperated and movable relative to a middle portion of the first crosspiece (Figure 1- upper support 107A is shown to be mated to an upper portion of the lower received tube 106A wherein internal locking pins 199A area of the lower tube 106A is understood to be a middle portion of the indicated crosspiece, [Col 6, lines 43-50]- “Each of the four upper supports, 107A-D, is inserted into and slidably engaged with a respective lower support tube, 106A-D. Each of the internal locking pins, 199A-H, are engaged in a respective lower support tube, 106A-D, and operate to lock the respective slidably engaged upper support 107A-D at a selectable elevation above the walking surface, 104, for a particular user's height and each of the adjustable side brace support members) and wherein the top portion (Figure 1- upper support 107C) of a second crosspiece (Figure 1- upper support 107C coupled with lower receiver tube 106C forms a second crosspiece) is cooperated and movable relative to a middle portion of the of the second crosspiece (Figure 1- upper support 107C is shown to be mated to an upper portion of the lower received tube 106A wherein internal locking pins 199C [not labeled] area of the lower tube 106C is understood to be a middle portion of the indicated crosspiece, [Col 6, lines 43-50]), providing selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]). A person of ordinary skill would recognize that the specific indicated diagonal legs of the top portions of both first and second crosspieces and the indicated diagonal leg of each respective middle portions disclosed specifically be Gale may be movable or slidably connected in a similar manner as the crosspiece portions of Fitzwater as taught, wherein slidably moving the diagonal portions upwards and away from the pivot point of Gale would cause the distance between the arms to increase or decrease as the indicated diagonal portions of Gale are already positioned to be extending away from each other. Thus, the claim limitations are met as discussed. Gale and Fitzwater are analogous because they both teach adjustable patient supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second arm, the diagonal leg of the top portion of the first piece relative to the diagonal leg of the middle portion of the first crosspiece and the diagonal leg of the top portion of the second crosspiece relative to the diagonal leg of the middle portion of the second crosspiece as indicated by the device of Gale to have first and second arm pads on the arms and to also have the diagonal structures as mentioned to be slidably cooperative and movable as taught specifically by Fitzwater such that moving both the diagonal leg of the top portion of the first crosspiece and diagonal leg of the top portion of the second crosspiece move or extend outwardly  from the specific device of Gale which would result in an increase in the distance between the arms (also may function vice-versa to decrease distance) as instantly claimed and discussed above. Having arm pads provide functionality, comfort, and a soft interface to the user’s arms when using the device (Fitzwater- [Col 5, lines 10-20]) and having specific slidably cooperated relative portions of a crosspiece allows selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]).
	Regarding claim 21, Gale as modified by Fitzwater teaches the device of claim 20 as discussed above. Gale further discloses wherein the second crosspiece (second front cross brace 560) is connected to the first crosspiece (first front cross brace 510) at a pivot point (overlapping central pivot connection regions 514,564 connects braces 510,560 via rivet 518).
	Regarding claim 22, Gale as modified Fitzwater teaches the device of claim 20 as discussed above. Gale further discloses wherein the device (apparatus 10) can be collapsed by pivoting the first (first cross brace 510) and second crosspieces (second cross brace 560) toward each other at the pivot point (overlapping central pivot point connections regions 514,5564 of each brace 510,560 are connected via a rivet to collapse and extend the device 10 from a short and wide “X” configuration to a tall and narrow “X” configuration, [0106-0115], see all Figures for different configurations of device 10).
Regarding claim 23, Gale discloses a spinal decompression device (highly collapsible ambulatory assistive walker apparatus 10, title, abstract) comprising:
a.    a Z-shaped first crosspiece (first front cross brace 510 is Z-shaped as shown by the solid line in annotated Figure 13 below, Figs 11, 13, 15, 8A, p. [0099-0101]) having a top (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]), a middle (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]) and a bottom portion (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A,  p. [0099-0101, 0086]);

    PNG
    media_image3.png
    727
    437
    media_image3.png
    Greyscale

b.    a Z-shaped second crosspiece (second front cross brace 560 is Z-shaped as shown by the dotted line in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101]) having a top (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]), a middle (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]) and a bottom portion (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 below, Figs 11, 13, 15, 8A, p. [0099-0101, 0086]);

    PNG
    media_image4.png
    727
    437
    media_image4.png
    Greyscale

c.    a first arm extending horizontally from the top portion of the first crosspiece (handlebar assembly 730 extends horizontally from the “top portion” of the first cross brace 510 via first front support leg elongated member 102, Fig 2, p. [0099, 0136, 0086]);
d.    a second arm extending horizontally from the top portion of the second crosspiece (handlebar assembly 780 extends horizontally from the “top portion” of the second cross brace 560 via second front support leg elongated member 152, Fig 2, p. [0099, 0136, 0086]);
g.    a first foot extending from the bottom portion of the first crosspiece (lower end 154 of second front support leg elongate member 152 extends from the “bottom portion” of the first cross brace 510 via front coupling 163, Figs 2, 8A, 11, 13, p. [0071-0072, 0086, 0093-0094, 0099]); and
	h.    a second foot extending from the bottom portion of the second crosspiece (lower end 104 of second front support leg elongate member 102 extends from the “bottom portion” of the second cross brace 560 via front coupling 113, Figs 2, 8A, 11, 13, p. [0071-0072, 0086, 0093-0094, 0099]);
i.    the top portion of the first crosspiece (“top portion” of first front cross brace 510 is the top of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (upper end 512 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 512 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 511 of first cross brace 510 is curved and therefore when the apparatus is opened or closed the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	j.    the top portion of the second crosspiece (“top portion” of second front cross brace 560 is the top of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (upper end 562 of second cross brace 560 is vertical as it extends in an upward vertical direction, such that the top of the upper end 562 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the upper end 562 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (upper bend 561 of second cross brace 560 is curved and therefore when the apparatus is opened the upper bend is angled, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	k.    the middle portion of the first crosspiece (“middle portion” of first front cross brace 510 is the middle of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 519 of first cross brace 510 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 519 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 519 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 514 of first cross brace 510 extends diagonally, see annotated Fig 13 below, Figs 2, 8A, 11 and 13, p. [0086, 0099-0101]);
	l.    the middle portion of the second crosspiece (“middle portion” of the second front cross brace 560 is the middle of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower bend 569 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower bend 569 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower bend 569 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a diagonal leg (central pivot connection region 564 of second cross brace 560 extends diagonally, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]);
	m.    the bottom portion of the first crosspiece (“bottom portion” of first front cross brace 510 is the bottom of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower end 516 of first front brace 510  is vertical as it extends in an upward vertical direction, such that the top of the lower end 516 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 516 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 517 of first front brace 510 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13 p. [0086, 0099-0101]); and
	n.    the bottom portion of the second crosspiece (“bottom portion” of second front cross brace 560 is the bottom of the Z-shape in the area labeled in annotated Fig 13 above, p. [0099-0101, 0086]) comprises a vertical leg (lower end 566 of second front brace 560 is vertical as it extends in an upward vertical direction, such that the top of the lower end 566 is directly above the bottom, see annotated Fig 13 below, additionally if one were to look at the device from the perspective of the side profile the lower end 566 is vertical as it is positioned in a vertical direction perpendicular to the floor when the device is standing, see annotated Fig 13 below, Figs 11, 13, 15, 2, 8A, p. [0086, 0099-0101]) and a horizontal foot (lower pivot link 567 of second front brace 560 extends horizontally, see annotated Fig 13 below, Figs 7C, 8A, 11, 13, p. [0086, 0099-0101]);
o.	the diagonal leg of the top portion of the first crosspiece cooperates with the diagonal leg of the middle portion of the first crosspiece (upper bend 511 of first cross brace 510 is connected to central pivot connection region 514 of first cross brace 510, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); and 
p.	the diagonal leg of the top portion of the second crosspiece cooperates with the diagonal leg of the middle portion of the second crosspiece (upper bend 561 of second cross brace 560 is connected to central pivot connection region 564 of second cross brace 560, Figs 2, 8A, 11, and 13, p. [0086, 0099-0101]); a separation between the first arm and the second arm (inherent distance or separation between handlebar assemblies 730, 780). 


    PNG
    media_image5.png
    742
    610
    media_image5.png
    Greyscale

Gales does not disclose e. a first arm pad connected to the first arm; and f. a second arm pad connected to the second arm; o. the vertical leg of the bottom portion of the first crosspiece cooperates with the vertical leg of the middle portion of the first crosspiece such that the height of the arm of the first crosspiece from the ground is increased or decreased; and p. the vertical leg of the bottom portion of the second crosspiece cooperates with the vertical leg of the middle portion of the second crosspiece such that the height of the arm of the second crosspiece from the ground is increased or decreased. Fitzwater teaches an analogous device (Abstract, Title, Figure 1- walker 100) wherein a first arm pad (Figure 1- armpit cushion assembly 103A) is connected to the analogous first arm (Figure 1- frame of walker 100 attached below the armpit cushion assembly 103A) and a second arm pad (Figure 1- armpit cushion assembly 103B) is connected to the analogous second arm (Figure 1- frame of walker 100 attached below armpit cushion assembly 103B) thus providing comfort, function and a soft interface for the user’s arm such that blood circulation is not interfered with when the device is in use (Fitzwater- [Col 5, lines 10-20]); and wherein portions (Figure 1- upper support 107A and lower receiver tube 106A) of a first crosspiece (Figure 1- upper support 107A coupled with lower receiver tube 106A forms a first crosspiece) is cooperates relative to each other (Figure 1- upper support 107A is shown to be mated to an upper portion of the lower received tube 106A, [Col 6, lines 43-50]- “Each of the four upper supports, 107A-D, is inserted into and slidably engaged with a respective lower support tube, 106A-D. Each of the internal locking pins, 199A-H, are engaged in a respective lower support tube, 106A-D, and operate to lock the respective slidably engaged upper support 107A-D at a selectable elevation above the walking surface, 104, for a particular user's height and each of the adjustable side brace support members) and wherein portions (Figure 1- upper support 107C and lower receiver tube 106C) of a second crosspiece ( Figure 1- upper support 107C coupled with lower receiver tube 106C forms a second crosspiece) cooperates relative to a middle portion of the of the second crosspiece (Figure 1- upper support 107C is shown to be mated to an upper portion of the lower received tube 106A, [Col 6, lines 43-50]- discusses portions to be slidably mated), providing selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]). A person of ordinary skill would recognize that the specific indicated and instantly claimed vertical legs of the first and second crosspieces disclosed specifically by Gale may be cooperated to be slidably connected in a similar manner as the crosspiece portions of Fitzwater as taught, wherein slidably moving the vertical legs of the bottom portions of each respective crosspiece up or down would cause the height between the indicated arms to increase or decrease relative to the ground as claimed. Thus, the claim limitations are met as discussed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 1) first and second arms and 2) respective vertical legs of the middle and bottom portions of the first and second crosspieces of the device of Gale as modified by Liles and Fitzwater to 1) have first and second arm pads and 2) the portions of the device to be slidably cooperative relative to each other as taught specifically by Fitzwater such that moving the vertical legs of each respective bottom portion of the crosspieces away from a pivot point of the specific device of Gale results in an increase in the instantly claimed distance between the relative arms and horizontal foot of each crosspiece as further discussed above. Having arm pads provide functionality, comfort, and a soft interface to the user’s arms when using the device (Fitzwater- [Col 5, lines 10-20]) and having specific slidably cooperative portions of a crosspiece allows selectable elevation above the walking surface such that the walker may be adjusted to better accommodate of different heights of multiple users (Fitzwater- [Col 6, lines 43-50]).
Regarding claim 24, Gale as modified by Fitzwater teaches the device of claim 23 as discussed above. Gale further discloses wherein the second crosspiece (second front cross brace 560) is connected to the first crosspiece (first front cross brace 510) at a pivot point (overlapping central pivot connection regions 514,564 connects braces 510,560 via rivet 518).
	Regarding claim 25, Gale as modified Fitzwater teaches the device of claim 23 as discussed above. Gale further discloses wherein the device (apparatus 10) can be collapsed by pivoting the first (first cross brace 510) and second crosspieces (second cross brace 560) toward each other at the pivot point (overlapping central pivot point connections regions 514,5564 of each brace 510,560 are connected via a rivet to collapse and extend the device 10 from a short and wide “X” configuration to a tall and narrow “X” configuration, [0106-0115], see all Figures for different configurations of device 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mosher (US 20160296792 A1)- decompression device with telescoping crosspieces.
Urso (US 5224924 A)- decompression device with telescoping arms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        October 19, 2022



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786